tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service commerce street mc dallas tx date date person to contact identification_number contact telephone number telephone number fax ein uil certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated december xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january xx the revocation of your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 organizations that are described in sec_501 and sec_501 must be organized and operated exclusively for an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose as such you failed to meet the requirements oflnternal revenue code sec_501 c and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be ftled under section of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call1-877-777-4778 and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate telephone if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication margaret von lienen director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations ms phx jm n central ave phoenix az department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f form 886-a rev date name of taxpayer explanations of item sec_1 ein schedule number or exhibit period ending december 20xx should the exempt status under internal_revenue_code irc section sec c of the be revoked effective january 20xx because the organization does not meet the operational_test operated exclusively for charitable purposes requirements of treasury treas regulation reg sec_1_501_c_3_-1 background information according to the on november 20xx secretary of state's website was incorporated in on december 20xx the internal_revenue_service issued letter notifying exempt status under sec_501 c per the current internal_revenue_service records of its is recognized as tax exempt under sec_501 c and its foundation status is a public charity under sec_170 b a vi on january 20xx the agent spoke with president the current president of and explained was selected for audit for the period ending december 20xx the president did not want to give any information without receive written confirmation of the audit the agent mailed the president letter and information_document_request taxpayer's representative in letters dated january 20xx and february 20xx stated the following the president of our records indicate that the organization has not conducted any business activity since is the application was filed other than filing the required 990-n e-postcard tax returns to keep the organization current with the internal_revenue_service because the organization is currently dormant all items listed on your form lnformation document request are not available because they have not yet been prepared form application_for exempt status provided a description of its activities when applying for exempts status the activities below were provided with form_1 the purpose of now and in the future is to provide funding for educational research and tutoring seminars to help people become independent and self-sufficient we are specifically looking to help those who are capable or have the potential to achieve financial independence and emotional stability again as set forth by the dsm-v many homeless people are capable to work and have job skills right now we will help them improve these skills for work in offices or with any job they wish to pursue form 886-a catalog number 20810w page i publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items i ein schedule number or exhibit period ending december 20xx homeless people who also have on the job training in solicitation will be hired to work on the streets getting donations from people who stop at traffic lights the latter practice is commonly known as pan-handling we intend to enable and to empower the homeless to continue this activity for the benefit of themselves and for our programs to prevent diversion of funds we will charge the worker a minimal daily fee for being able to solicit funds with the permission of districts in dollar_figure - per shift and permit the worker to keep anything beyond their solicitations we will charge from at the end of the description of activities is a section called members that receive benefits from you the following is the paragraph from that section tutors and tutoring services will be contracted to provide services to eligible students low income or no income people or homeless people or office staff will be working for us and receiving wages college students who demonstrate academic need for help for a particular subject will receive free or discounted tutoring as well as opportunities to perform research board member relatives will not receive benefits website web address is www provided com a search on the web addre sec_1 the registrant name admin name and tech name are all listed as the registrant organization admin organization and tech organization are all listed as the following is a detailed description of the webpage first line of the web page second line of the web page third line of the webpage forth line of the webpage fifth line of the webpage six line of the webpage seventh line is the start of a bulleted paragraph is to provide the following benefits to its members the goal of the relevant parts of the first full paragraph are a form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer b explanations of items i ein schedule number or exhibit period ending december 20xx archive org a historical archive of internet webpages shows above was in effect during the audit year and year subsequent to the audit year webpage as described internal_revenue_code sec_501 - organizations described in sec_501 are exempt from income_tax these organizations include corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office treasury regulations sec_1_501_c_3_-1 - organizational and operational tests- in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in the internal_revenue_code sec_1 c -1 d ii -clarifies the meaning of the term exempt_purpose an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d - provides that the term ' 'charitable is used in sec_501 c in its generally accepted legal sense such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law or to combat community deterioration and juvenile delinquency form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer cases explanations of items i ein schedule number or exhibit period ending december 20xx 326_us_279 - the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test government's position it is the government's position the exempt status of the should be revoked effective january 20xx because the organization does not meet the operational_test operated exclusively for charitable purposes application_for exemption from states will assist the homeless with employment and tutoring so they may be independent and self-sufficient on there is nothing related to assisting the homeless how the homeless can get tutoring to become self-sufficient or how they can get jobs the organization was granted exempt status based on their planned assistance tutoring of a charitable_class the homeless however there is no indication this activity is being conducted additionally per the power_of_attorney further stated that nothing has been done with this organization or activity webpage subsequent to the start of the audit webpage was changed removing the name from promoting the president's for-profit tutoring services however the domain www should only be used in the operation of exempt_purpose assets are in use for for-profit activities com is registered in the name of and exempt_purpose even at the time of this writing and is the property of has not provided documents to support their exempt_purpose and has not established they are meeting the requirements of the operational_test all activities of promotion of a for-profit nonexempt purpose are for the organization's position the taxpayer's representative has stated is currently dormant and not operating conclusion sole purpose is to promote the president's for profit business does not meet the requirements of the operational_test and its exempt status should be revoked effective january 20xx form_1120 u s_corporation income_tax return should be filed for 20xx and each year thereafter as long as it remains subject_to federal_income_tax if the proposed revocation becomes final appropriate state officials will be notified of such actions in accordance with sec_61 c form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
